Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 12/28/2020 is acknowledged. No claims are amended, cancelled or added. 
Claims 1-30 are pending and have been examined, of which claims 1, 15, 29 and 30 are independent.

Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

The objection to drawings for fig. 4 has been withdrawn. 

Claim Rejections/Objections Maintained
In view of the amendment filed, the following rejections/objections are maintained and the reasons are described in the response to arguments section.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-3, 6-11, 14-17, 20-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0124678) in view of Papasakellariou (US 2017/0366377) 

 Regarding claim 1, Harada teaches a method for wireless communication at a user equipment (UE) (user terminal 20 in radio communication system 1, fig 14; user terminal for receiving control information, determining resource, and transmitting uplink, abstract), comprising: 
identifying a gap period following a downlink portion of a time division duplexing (TDD) frame (CCA gap in fig 13; Para 98 describes downlink control information including trigger for SRS, and in response user terminal transmitting aperiodic SRS with PUSCH; fig 13 CCA followed by PUSCH/SRS in subframes based on downlink control information as described in para 98, subframes included in radio frame as in para 221 indicates TDD frame structure of downlink, gap and uplink; further, fig 12 configures if the SRS is transmitted with UpPTS of the previous subframe, where UpPTS is known to be part of special subframe in TDD frame structure, that includes partial downlink, gap period and partial uplink); 
selectively performing, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (CCA and LBT process at transmission point is based on received power measured ; and 
transmitting a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (fig. 13 - UE2 transmits A-SRS in the initial symbol of PUSCH following the CCA gap period). 

Harada teaches the user terminal configured to receive aperiodic SRS trigger and position in the downlink control information, and transmits uplink SRS multiplexed with PUSCH after the LBT/CCA gap. Harada does not teach frequency domain multiplexing of SRS with DMRS. 

Further Papasakellariou teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with one or more of: a demodulation reference signal (DMRS) (SRS transmission occupies one comb, and DMRS transmission occupies another comb as shown in fig. 18, Para 193-195); or an uplink data transmission (data transmission from UE frequency multiplexed with SRS transmission using two combs, Para 192). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

Regarding claim 15, Harada teaches an apparatus for wireless communication at a user equipment (UE) (user terminal 20 in radio communication system 1, fig 14, 19; user terminal for receiving control information, determining resource, and transmitting uplink, abstract), comprising: 
a processor (processor 1001, fig 19), 
memory coupled with the processor (storage 1003, fig 19); and 
instructions stored in the memory and executable by the processor to cause the apparatus (processor reads program stored in storage into memory and executes various processes, Para 206) to: 
identify a gap period following a downlink portion of a time division duplexing (TDD) frame (CCA gap in fig 13; Para 98 describes downlink control information including trigger for SRS, and in response user terminal transmitting aperiodic SRS with PUSCH; fig 13 CCA followed by PUSCH/SRS in subframes based on downlink control information as described in para 98, subframes included in radio frame as in para 221 indicates TDD frame structure of downlink, gap and uplink; further, fig 12 configures if the SRS is transmitted with UpPTS of the previous subframe, where UpPTS is known to be part of special subframe in TDD frame structure, that includes partial downlink, gap period and partial uplink); 
selectively perform, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (CCA and LBT process at transmission point is based on received power measured during the LBT period, Para 39-40; UL-LBT performed by user terminal before UL transmission, Para 42; CCA gap in fig. 13 before uplink transmission); and 
transmit a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (fig. 13 - UE2 transmits A-SRS in the initial symbol of PUSCH following the CCA gap period). 

Harada teaches the user terminal configured to receive aperiodic SRS trigger and position in the downlink control information, and transmits uplink SRS multiplexed with PUSCH after the LBT/CCA gap. Harada does not teach frequency domain multiplexing of SRS with DMRS. 

Further Papasakellariou teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with one or more of: a demodulation reference signal (DMRS) (SRS transmission occupies one comb, and DMRS transmission occupies another comb as shown in fig. 18, Para 193-195); or an uplink data transmission (data transmission from UE frequency multiplexed with SRS transmission using two combs, Para 192). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

Regarding claim 29, Harada teaches an apparatus for wireless communication at a user equipment (UE) (user terminal 20 in radio communication system 1, fig 14, , comprising: 
means for identifying (LBT is configured from command of control section 401, Para 198) a gap period following a downlink portion of a time division duplexing (TDD) frame (CCA gap in fig 13; Para 98 describes downlink control information including trigger for SRS, and in response user terminal transmitting aperiodic SRS with PUSCH; fig 13 CCA followed by PUSCH/SRS in subframes based on downlink control information as described in para 98, subframes included in radio frame as in para 221 indicates TDD frame structure of downlink, gap and uplink; further, fig 12 configures if the SRS is transmitted with UpPTS of the previous subframe, where UpPTS is known to be part of special subframe in TDD frame structure, that includes partial downlink, gap period and partial uplink); 
means for selectively performing (measurement section 405 executes LBT, Para 198), based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (CCA and LBT process at transmission point is based on received power measured during the LBT period, Para 39-40; UL-LBT performed by user terminal before UL transmission, Para 42; CCA gap in fig. 13 before uplink transmission); and 
means for transmitting (transmitting / receiving section 203, fig 17-18) a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (fig. 13 - UE2 transmits A-SRS in the initial symbol of PUSCH following the CCA gap period). 



Further Papasakellariou teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with one or more of: a demodulation reference signal (DMRS) (SRS transmission occupies one comb, and DMRS transmission occupies another comb as shown in fig. 18, Para 193-195); or an uplink data transmission (data transmission from UE frequency multiplexed with SRS transmission using two combs, Para 192). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 30, Harada teaches a non-transitory computer-readable medium (storage 1003, fig 19) storing code for wireless communication at a user equipment (UE) (user terminal 20 in radio communication system 1, fig 14, 19; user terminal for receiving control information, determining resource, and transmitting uplink, abstract), the code comprising instructions executable by a processor (processor reads program stored in storage into memory and executes various processes, Para 206) to: 
identify a gap period following a downlink portion of a time division duplexing (TDD) frame (CCA gap in fig 13; Para 98 describes downlink control information including trigger for SRS, and in response user terminal transmitting aperiodic SRS with PUSCH; fig 13 CCA followed by PUSCH/SRS in subframes based on downlink control information as described in para 98, subframes included in radio frame as in para 221 indicates TDD frame structure of downlink, gap and uplink; further, fig 12 configures if the SRS is transmitted with UpPTS of the previous subframe, where UpPTS is known to be part of special subframe in TDD frame structure, that includes partial downlink, gap period and partial uplink); 
selectively perform, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (CCA and LBT process at transmission point is based on received power measured during the LBT period, Para 39-40; UL-LBT performed by user terminal before UL transmission, Para 42; CCA gap in fig. 13 before uplink transmission); and 
transmit at least one of a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (fig. 13 - UE2 transmits A-SRS in the initial symbol of PUSCH following the CCA gap period).

Harada teaches the user terminal configured to receive aperiodic SRS trigger and position in the downlink control information, and transmits uplink SRS multiplexed 

Further Papasakellariou teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with one or more of: a demodulation reference signal (DMRS) (SRS transmission occupies one comb, and DMRS transmission occupies another comb as shown in fig. 18, Para 193-195); or an uplink data transmission (data transmission from UE frequency multiplexed with SRS transmission using two combs, Para 192). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 2 and 16, Harada teaches SRS being transmitted on the resource block during the set of initial symbols. 

Harada fails to teach, but Papasakellariou teaches identifying a first comb of a resource block (SRS transmission comb is predetermined in system operation, Para 193), wherein the SRS is transmitted on the first comb of the resource block during the set of initial symbols (SRS transmission occupies one comb, and DMRS/data transmission occupies another comb as shown in fig. 18, Para 192- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 3 and 17, Harada fails to teach, but Papasakellariou teaches the DMRS, or the uplink data transmission are transmitted on a second comb of the resource block (SRS transmission occupies one comb, and DMRS/data transmission occupies another comb as shown in fig. 18, Para 192-195). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 6 and 20, Harada fails to teach, but Papasakellariou teaches transmitting the SRS frequency-domain multiplexed with the uplink data transmission during a first subset of the set of initial symbols (SRS and data transmission from UE are multiplexed in same slot symbol, where SRS transmission occupies one comb, and data transmission occupies another comb, Para 192). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission 

 Regarding claim 7 and 21, Harada fails to teach, but Papasakellariou teaches transmitting the SRS frequency-domain multiplexed with the DMRS from a set of antenna ports during a second subset of the set of initial symbols (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195; UE is configured for SRS transmission from each antenna port with one or more transmission comb and number of antenna ports, Para 179; for two combs, there can be 4 or 8 cyclic shift for CDM of SRS transmission from different antenna ports, where UL-DMRS transmission is on first comb and SRS transmission is second comb, Para 212). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 8 and 22, Harada fails to teach, but Papasakellariou teaches wherein the SRS and the DMRS are transmitted on different combs of a resource block (SRS and DMRS are multiplexed in same slot symbol, where SRS 

 Regarding claim 9 and 23, Harada fails to teach, but Papasakellariou teaches transmitting the SRS on a first interlace of a channel bandwidth and the DMRS, or the uplink data transmission on a second interlace of the channel bandwidth (SRS transmission occupies one comb, and DMRS/data transmission occupies another comb as shown in fig. 18, Para 192-195; fig 18 shows the channel bandwidth, and the interlace is the comb structure on frequency domain on same symbol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133..

 Regarding claim 10 and 24, Harada further teaches transmitting the uplink data transmission over a physical uplink shared channel (PUSCH) (PUSCH transmission of UE2 in fig 13).

 Regarding claim 11 and 25, Harada further teaches transmitting an additional uplink data transmission over a physical uplink shared channel (PUSCH) during one or more symbols occurring after the set of initial symbols (PUSCH transmission of UE2 in fig 13).

 Regarding claim 14 and 28, Harada further teaches wherein the set of initial symbols comprise one or more symbols immediately following the gap period (in fig 13, UE2 transmits SRS in the initial symbol of PUSCH immediately following the CCA gap period).

Claims 4-5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0124678) in view of Papasakellariou (US 2017/0366377) in further view of Zhang et al. (WO 2018/075963)

 Regarding claim 4 and 18, Harada in view of Papasakellariou teaches the limitations of the parent claim. 

Harada in view of Papasakellariou fail to teach, but Zhang teaches transmitting the DMRS from a first set of antenna ports during a first subset of the set of initial symbols (fig 2, first scenario 210 for DMRS in frame structure, two DMRS in initial set of symbols are transmitted including first DMRS symbol and additional DMRS symbol; where DMRS for different antenna ports are distinguished by different cyclic . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada and Papasakellariou with front loaded DMRS transmission as taught by Zhang for the benefit of enhancing channel estimation performance as taught by Zhang in Para 20.

 Regarding claim 5 and 19, Harada in view of Papasakellariou fail to teach, but Zhang teaches transmitting the DMRS from a second set of antenna ports during a second subset of the set of initial symbols (fig 2, first scenario 210 for DMRS in frame structure, two DMRS in initial set of symbols are transmitted including first DMRS symbol and additional DMRS symbol; where DMRS for different antenna ports are distinguished by different cyclic shift, Para 40 and antenna port index used for first DMRS symbol is defined to calculate antenna port index for additional DMRS symbol in antenna port hopping example as described in Para 48; fig 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada and Papasakellariou with front loaded DMRS transmission as taught by Zhang for the benefit of enhancing channel estimation performance as taught by Zhang in Para 20.

Claims 12-13, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0124678) in view of Papasakellariou (US 2017/0366377) in further view of Li et al. (US 2019/0141702) 

 Regarding claim 12 and 26, Harada in view of Papasakellariou teaches the limitations of the parent claim including selectively performing the CCA on the channel of the radio frequency spectrum band based at least in part on the gap period. 

Harada in view of Papasakellariou fail to teach, but Li teaches performing a CCA procedure when a duration of the gap period exceeds a threshold (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada and Papasakellariou with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

 Regarding claim 13 and 27, Harada in view of Papasakellariou teaches the limitations of the parent claim including selectively performing the CCA on the 

Harada in view of Papasakellariou fail to teach, but Li teaches transmitting the SRS without performing a CCA procedure when a duration of the gap period is less than a threshold (when terminal device determines that the first time interval (gap period as shown in fig 3) is less than the preset time interval (threshold), the terminal device directly transmits uplink data on the channel resource without performing LBT, Para 126, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine aperiodic SRS transmission as taught by Harada and Papasakellariou with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

Response to Arguments
Applicant's arguments filed with respect to cited prior arts not teaching the limitations of claim 1, and specifically Harada not teaching the limitations of “identifying gap period following a DL potion of TDD frame” and “selectively performing based on gap period, CCA on channel of radio frequency spectrum band” (page 12-13) have been fully considered but they are not persuasive. 

The applicant argues that Harada does not teach CCA gap following TDD frame, thus does not teach identifying a gap limitation (Page 12, para 2). The examiner 

 The applicant further argues that Harada does not teach “selectively performing, based on gap period, CCA on channel of radio frequency spectrum band” limitation (Page 12, para 3 - page 13, para 2). The examiner respectfully disagrees. Harada in cited para 39-42, describes the process of clear channel assessment (CCA) in the gap period to determine if the channel is clear/ idle or not, and if idle, the UE transmits the uplink signal which includes SRS as described by UE2 in fig 13. Thus, when the CCA gap is scheduled, the CCA is performed by determining the received power and comparing to threshold and the transmission is performed based on CCA . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/12/2021